DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1 – 5, 29 and 30 in the reply filed on 03/01/2021 is acknowledged.
Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plastic film surrounding an outer diameter of the muffler insert core”, and the “polymeric film shrink about the muffler insert core” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 29, 30 and 39 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 6,607,052) in view of Schweinfurth (US 5,036,585).
With respect to claims 1, 42 and 49, Brandt et al. teach a fiberglass-based sound attenuating muffler insert core comprising a mixture of continuous fiberglass roving, the insert core having an outer surface configured to interface with an inside surface of a muffler shell into which the insert core is adapted to be assembled so as to provide fiberglass-based sound attenuation in the muffler when the muffler is fully assembled, whereby the muffler insert core is adapted to maintaining a relatively constant shape configured to interface with the inside surface of the muffler shell, wherein the continuous fiberglass roving has been fluffed so as to reduce a density of the roving, and wherein the fluffed roving, in elevation view of the insert core, exhibits a conspicuously wave-like, undulating pattern (Figs.1, 2, 4 – 6; Col.5, Line 36 – Col.6, Line 34); but fail to disclose wherein the fiberglass-based sound attenuating muffler insert core is a molded fiberglass-based sound attenuating muffler insert core comprising a generally shape-constant cured mixture of continuous fiberglass roving and cured liquid resin binder.
On the other hand, Schweinfurth teach a fiberglass-based sound attenuating muffler insert core being a molded fiberglass-based sound attenuating muffler insert core comprising a generally shape-constant cured mixture of continuous fiberglass roving and cured liquid resin binder (Col.4, Lines 3 – 34).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Schweinfurth configuration with the Brandt et al. design because the insert can be handled as a unit, and installation involves simply placing the insert into position in the muffler shell during assembly, in this manner optimizing assembly time and cost.
With respect to claims 2, 3, 43 and 44, The Examiner considers that it would have been an obvious matter of design choice to provide portions of the fluffed roving randomly deviating from the wave-like undulating pattern because the final shape of the roving would be defined by the amount of roving filled in the muffler and/or the speed in which the roving is inserted into the muffler as disclosed by Ingemansson et al. (US 4,569,471). Such parameters could be controlled by an user as necessitated by the specific requirements of the particular application.   
With respect to claims 4, 29 and 45, following the same rationale as claims 2 and 3, The Examiner considers that it would have been an obvious matter of design choice to provide portions of the fluffed roving exhibiting generally isolated circular patterns because applicant has not disclosed that the circular patterns solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the Brandt et al. and/or Schweinfurth configuration.
With respect to claim 5, the method of forming the device is not germane to the issue of patentability of the device itself. 
With respect to claim 30, Brandt et al. teach wherein the fluffed fiberglass roving in the insert core comprises continuous-length fluffed fiberglass roving (Col.6, Lines 9 – 26).
With respect to claims 39 and 46, Brandt et al. teach wherein the muffler insert core is cylindrical (Fig.19, Items 600a and 600b).
With respect to claims 40, 41, 47 and 48, Brandt et al. teach further comprising a plastic film surrounding an outer diameter of the muffler insert core; or comprising a polymeric film shrunk about the muffler insert core (Figs.1 and 2, Item 40b; Col.5, Lines 43 – 44). 
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 13, 2021